NO. 30637

lN THE SUPREME COURT OF THE STATE OF HAWAl

8 %~Jd Z- OEWU!BZ

 

MlCHAEL C. TIERNEY, Petitioner,
vS. 13
JESSICA AKlTA, Court Reporter, State of Hawaii, Respondent.

ORlGINAL PROCEEDlNG

(Cr. No. 08-l~O869)
ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate a clear and indisputable right to relief.
Kema v. Gaddis, 91 HawaiT_200, 204, 982 P.2d 334, 338 (l999) (A

writ of mandamus is an extraordinary remedy that will not issue

;See

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action.). Therefore,

lT lS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

DATED: 2010_

Hawai‘i , August 2 ,

w

AUALu@CLLr4LMDz{agn».

pratt/§

%¢»=-»@»@@» w
/77"*,4 @. 4061 A¢,._,.,,,,_¢J

Honolulu,

UB'!!..-J